Order, Supreme Court, Bronx County (Barry Salman, J.), entered July 11, 1991, which, upon reargument, adhered to the prior order of the same court denying defendants’ motion pursuant to CPLR 3215 (c) to dismiss the action as abandoned, unanimously affirmed, with costs.
The motion was properly denied, plaintiff having submitted sufficient evidence to demonstrate a meritorious cause of action, and defendants having failed to demonstrate prejudice attributable to the delay (Byk-Chemie GmbH v Efka Chems., 161 AD2d 196). Despite plaintiff’s revocation of the "open” stipulation allowing defendants an indefinite extension of time to answer, plaintiff’s attorney’s contact with defendants’ insurer, while not the equivalent of on-going negotiations, was such as to indicate that plaintiff did not intend to abandon the action (Hinds v 2461 Realty Corp., 169 AD2d 629, 632). Concur —Murphy, P. J., Carro, Milonas, Wallach and Smith, JJ.